DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
2.	This communication is in response to the amendment filed 12/17/2021. Claims 1-17 are currently pending.

Allowable Subject Matter
3.	Claims 1-17 are allowed.

3.1.	The following is an examiner’s statement of reasons for allowance:
	The first prior art Larsen et al. (US 2003/0220817) teaches a method for providing appropriate release of patient information from a healthcare organization including receiving a request from an entity for a set of information associated with the patient, determining a security level associated with the entity, identifying at least one subset of information available to the entity based on the security level associated with the entity, and displaying to the entity a subset list indicating the at least one subset of information available to the entity. The method also includes receiving a subset request from the entity corresponding to the at least one subset of information selected by the entity from the subset list, retrieving a minimum amount of information corresponding to the subset request received from the entity, recording the request from the entity for the set of information, and releasing the minimum amount of information to the entity (See, for example, Larsen: abstract; ¶¶ [0018]; FIGS. 1-12).
Evans (US 5924074) teaches a medical records system that creates and maintains all patient data electronically. The system captures patient data, such as patient complaints, lab orders, medications, diagnoses, and procedures, at its source at the time of entry using a graphical user interface having touch screens. Using pen-based portable computers with wireless connections to a computer network, authorized healthcare providers can access, analyze, update and electronically annotate patient data even while other providers are using the same patient record. The system likewise permits instant, sophisticated analysis of patient data to identify relationships among the data considered. Moreover, the system includes the capability to access reference databases for consultation regarding allergies, medication interactions and practice guidelines. The system also includes the capability to incorporate legacy data, such as paper files and mainframe data, for a patient (See, for example, Evans: abstract; col. 2, ln. 21-col. 3, ln. 43; FIGS. 1-24).
The prior art does not reasonably teach and/or suggest the combination of features as presented including, inter alia, “a) at a server computer,  receiving a list of identified patients records associated with  to be seen by a particular provider  within an upcoming time frame, the list of the identified patients records including a particular patient; b) after step a) and at the server computer, requesting medical data associated with the list of for each of the identified patients records from a plurality of medical records source computers that are located remote from the server computer, the plurality of medical records source computers being managed by different companies, wherein medical data for the particular patient is found in more than one medical records source computers; c) at the server computer, receiving the medical data for each of the identified patients as received medical data, and translating the received medical data from different formats into a common data format, d)  the medical data  storing, in a local database that is local to the server computer, local medical data for the identified patients by combining the received medical data translated into the common data format with relevant locally stored data; , the database from the  medical records the  and  interface; e) at the server computer and  the  receiving from  identified  the particular provider record a request for the  interface  found  medical data records associated with the particular patient, the request being received within the upcoming time frame after step a);f) at the server computer, identifying of the local medical data records associated with stored in the local database for the particular patient record including data that had been stored in the more than one medical records source computers; g) at the server computer, grouping the  of identified local medical data records into a plurality of subsets based on rules that are applicable to the particular provider; and h) at the server computer and  the , presenting, through the a user interface, content from the  of identified local medical data, the content being divided into the plurality of subsets of medical data records”, as recited in independent claim 1, and “a) at a server computer, accessing a database comprising: i) data records, ii) user records, with each user record being associated with a plurality of data records indicating authorship of the data record, and iii) group records associated with a plurality of user records; b) at the server computer, receiving a plurality of rules for organizing data records, each rule being applicable to a subset of user records, the rules establishing requirements to define a subset of the data records; c) at the server computer, receiving an identification of a desired group of data records from a viewing user desiring to view the data records through a graphical user interface, and then: i) associating the viewing user with a viewing user record, ii) identifying a viewing group record that is associated with the viewing user record, and iii) identifying a group-affiliated set of user records that are associated with the viewing group record; d) at the server computer, identifying a first subset of the desired group of data records; e) at the server computer, identifying a second subset of the desired group of data records comprising data records not in the first subset and associated with at least one of the group-affiliated set of user records; f) at the server computer, identifying at least one rule of the plurality of rules applicable to the viewing user record; g) at the server computer, applying the at least one rule to identify a third subset of the desired group of data records, the third subset comprising data records in the desired group of data records that meet the requirements of the at least one rule and are not in either of the first and second subsets; and h) at the server computer, presenting over the graphical user interface the desired group of data records divided into the following interface subcomponents: i) a first user-provider document subcomponent containing the first subset of the desired group of data records, ii) a second group providers document subcomponent containing the second subset of the desired group of data records, and iii) a third rule-based document subcomponent containing the third subset of the desired group of data records, wherein each interface subcomponent comprises a list of documents available in the applicable subset”, as recited in independent claim 4.
	
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TOMASZEWSKI whose telephone number is (313)446-4863. The examiner can normally be reached M-F 5:30 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686